PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,899,710
Issue Date: January 26, 2021
Application No. 15/750,805
Filed: February 6, 2018
Attorney Docket No.  126909-00102
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund filed December 10, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a] fee was charged on 11/11/20 for filing of an e-Petition to Withdraw. . . Although the fee was charged to our deposit account, the filing was incomplete.  Re-filing was don on 11/12/20 & hit with a fee . . . for e-petition . . . This second fee was incorrect and should not be required”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 was refunded to petitioner’s deposit account on March 23, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions